Exhibit 10.1 Commercial Note Renewal Letter 10 Franklin Rd SE STE 100 Roanoke, VA 24011 May 7, 2015 Tracy G. Smith, Senior VP and CFO Optical Cable Corporation 5290 Concourse Drive Roanoke, VA 24019 Subject : Renewal of Commercial Note and Extension of Maturity Date Dear Tracy: SunTrust Bank hereby agrees to renew your open-end revolving line of credit under Commercial Note Number 6899978-18/26/34 (the “Note”), dated August 30, 2013 made by Optical Cable Corporation (the “Borrower”). Upon our receipt of the original of this letter duly executed by you as provided below and payment of a renewal fee in the amount of $626.20, we hereby agree to extend the current maturity date of August 31, 2016 to August 31, 2017. If the Note is not renewed, the outstanding principal amount and all unpaid accrued interest will be due and payable on the current maturity date. Other than the maturity date as changed above, all other terms and conditions of the Note and all other documents executed in connection with the Note remain unchanged unless otherwise agreed in a separate writing by SunTrust. Any collateral or guaranties which currently secure the Note will continue to secure the Note as renewed. If you have questions regarding this matter, please call me at 540-982-3120. Sincerely, /s/ Chad H. Brown Chad H. Brown Senior Vice President SunTrust Bank Page 1 of 2 Acknowledge your acceptance of the above terms by executing the original of this letter and returning it in the envelope provided and making payment of the renewal fee no later than May 8, 2015. By accepting this extension of the Note, the Borrower represents and warrants to SunTrust that all representations and warranties made by the Borrower in the Note and any other documents executed in connection therewith are true and correct on the renewal date, May 7, 2015, and that no event of default exists on such renewal date. Accepted and agreed this 7th day of May . Optical Cable Corporation By: /s/ Tracy G. Smith Tracy G. Smith, SVP and CFO Page 2 of 2
